Citation Nr: 0913553	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  94-47 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of 
syphilis.

2.  Entitlement to service connection for depression due to 
service-connected bilateral hallux valgus and pes planus.  

3.  Entitlement to a compensable evaluation for bilateral 
hallux valgus and pes planus.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for depression due to Department of 
Veterans Affairs hospitalization or medical or surgical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military duty from August 1963 to 
August 1965.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied a claim for a compensable 
evaluation for a bilateral foot disability.  

The Veteran testified during a personal hearing at the RO in 
December 1994 and during a hearing before the undersigned in 
October 1996.  Transcripts of both hearings are of record.  
In February 1997, the Board remanded the Veteran's claim to 
the RO for further development.

The Veteran also perfected an appeal as to the RO's August 
1999 rating decision that denied his claims of entitlement to 
service connection for residuals of syphilis, a claim of 
entitlement to service connection for depression secondary to 
his service-connected bilateral foot disability, and for 
benefits pursuant to 38 U.S.C.A. § 1151 for depression due to 
VA medical treatment.  In May 2004 and June 2007, the Board 
remanded the Veteran's case to the RO for further 
development.




FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
residuals of syphilis related to his period of active duty.

2.  The objective and probative medical evidence of record 
preponderates against finding that bilateral hallux valgus 
and pes planus is manifested by a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis 
and pain on manipulation and use of the feet or surgical 
resection of the metatarsal head or a condition functionally 
equivalent to amputation of the great toe.  

3.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
depression is related to the Veteran's period of active duty, 
and depression is not due to bilateral hallux valgus and pes 
planus.

4.  The Veteran's claim for compensation pursuant to 38 
U.S.C.A. § 1151 was received by VA on October 28, 1996.

5.  The Veteran's depression is not the result of VA's 
medical treatment, including failure to timely diagnose and 
properly treat an injury or disease.

6.  Depression is not shown to have resulted from VA medical 
treatment.


CONCLUSIONS OF LAW

1.  Residuals of syphilis were not incurred in or aggravated 
by the Veteran's active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008): 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  The schedular criteria for a compensable evaluation for 
bilateral hallux valgus and pes planus are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5276 
(2008).

3.  Depression was not incurred in or aggravated by the 
Veteran's active duty nor is it due to hallux valgus and pes 
planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107: 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for depression due to VA hospitalization 
or medical or surgical treatment are not met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 U.S.C.A. §§ 1110, 1131, 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.358, 
3.800 (1997); 38 C.F.R. §§ 3.102, 3.303, 3.358, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & 
Supp 2008) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  While VA failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating 
decisions in question, VA notified the Veteran in May and 
December 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
He was provided of notice of the specific rating criteria for 
flat feet and hallux valgus in the June 1994 statement of the 
case, and multiple supplemental statements of the case issued 
thereafter.  He was provided notice how effective dates are 
determined in March 2006 correspondence.  The claim was 
readjudicated in November 2006.  Thus, any timing error was 
cured and rendered  nonprejudicial.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

Finally, it appears that the Veteran's claims file was 
missing (for a time) and "rebuilt" according to the 
December 2003 supplemental statement of the case.  The 
Board's May 2004 remand was, in part, to advise the Veteran 
of the condition of his record and afford the RO the 
opportunity to reconstruct the claims file so that the issues 
on appeal can be addressed.  An undated note from the 
Veteran's service representative (apparently written in 
January 1989) reflects unsuccessful efforts to obtain a 1966 
VA examination report.  However, the representative was 
provided with copies of the medical records from 1966 to 
1972, according to an undated letter from the VA RO Regional 
Counsel, although some of these records are not currently in 
the claims file.  

There is a heightened obligation to assist the Veteran in the 
development of his claim, a heightened obligation to explain 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule in cases where records are presumed 
to have been destroyed or lost while the file was in the 
possession of the government.  Russo v. Brown, 9 Vet. App. 46 
(1996).  Nonetheless, the Board finds that the RO expended 
all reasonable efforts to assist the Veteran with obtaining 
relevant records.  38 C.F.R. § 3.159(c).

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records dated from 1970 to 2006, VA examination reports, 
personal hearing testimony, and lay statements.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Records from the Social Security Administration indicate 
that, in May 1980, the Veteran was awarded Social Security 
disability benefits effective from October 1978 to August 
1982, after which his benefits were administratively ceased.  
In a March 1987 administrative decision, Social Security 
found the Veteran totally disabled since September 1982.  He 
was considered unable to work due to back pain and right 
lower extremity radiculopathy, with evidence of emotional 
entanglement and preoccupation of these complaints and 
evidence of moderate depression with anxiety.

A.	Service Connection

Under 38 U.S.C.A. §§ 1110, 1131 a Veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military duty.

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
the context of claims for secondary service connection, there 
must be medical evidence showing an etiologic relationship 
between the service-connected disability on the one hand and 
the condition said to be proximately due to the service-
connected disability on the other.  Buckley v. West, 12 Vet. 
App. 76, 84 (1998).  Secondary service connection may also be 
warranted for a non- service-connected disability when that 
disability is aggravated by a service- connected disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In a 
claim for secondary service connection, the record must 
contain competent evidence that the secondary disability was 
caused by the service-connected disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).
 
As noted above, given that some of the Veteran's medical 
records may be unavailable, judicial case law increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant; 
however, a grant of service connection for residuals of 
syphilis and depression requires an etiological link between 
the claimed in-service injuries and the currently claimed 
disabilities.

1.	Residuals of Syphilis

The Veteran asserts that he has residuals of syphilis that 
are related to his period of active duty.

Service medical records indicate that, in June 1964, the 
Veteran was thought to have probable syphilis and treated 
with Erythromycin.  He was advised to return to the clinic 
the next month for a serology test.  In late July 1964, the 
Veteran was treated for a rash on his arms and legs.  As he 
was not totally compliant with medications for syphilis, the 
assessment was a need to rule out secondary syphilis and 
contact dermatitis.  In December 1964, the Veteran was 
hospitalized for secondary syphilis manifested by a rash and 
retreated with antibiotics.  By mid-December, the rash 
disappeared.  

March 1965 serology results were negative for signs of 
syphilis, although April and May 1965 serology test results 
were positive.  In June 1965, the Veteran was seen at a 
medical clinic and it was reported that, in July 1964, he was 
treated with Erythromycin for primary syphilis but was not 
totally compliant with medications.  He was retreated in 
December 1964.  He underwent a lumbar puncture and serology 
of the spinal fluid was negative.  These records indicate 
that he also complained of shooting pains in his feet and the 
examiner wondered if this was part of the disease that early.  
Given the previous positive serologies, the Veteran was 
retreated with Tetracycline.  The final diagnosis was latent 
syphilis.  

When examined for separation in June 1965, it was noted that 
the Veteran was treated for latent syphilis, that was 
inadequately treated one year earlier.  Serology testing was 
negative.  A July 1965 separation examination report 
indicates that he was treated in June 1965 for latent 
syphilis and spinal fluid testing was negative.

VA hospitalized the Veteran in October 1982 for complaints of 
low back and right leg pain.  It was noted that he had a 
positive Venereal Disease Research Laboratory (VDRL) test in 
the clinic.  While hospitalized, a VDRL test showed a weakly 
positive reaction but a zero titer.  A neurologist examined 
the Veteran and reported no evidence for neurosyphilis.  A 
course of antibiotic medication was prescribed.

Medical records from James E. Beale, Jr., M.D., an orthopedic 
surgeon, dated from 1982 to 2006, include diagnoses of tabes 
dorsalis (neurosyphilis) and tertiary syphilis.  Other 
private and VA outpatient medical records reflect diagnoses 
of tabes dorsalis and tabes dorsalis by history.

When examined by VA in July 1985, it was noted that the 
Veteran was recently evaluated by VA with no signs or symtoms 
of syphilis reported and test results were negative.  
Diagnoses included syphilis, by history.  

According to an August 1996 private medical record from 
Wallace E. Johnson, M.D., the Veteran gave a history of 
having tabes dorsalis and he complained of burning pain in 
his lower extremities.  The clinical impression was 
paresthesias secondary to tabes dorsalis.

A January 1998 VA infectious disease examination report 
reflects an assessment of adequately treated syphilis with no 
residual signs of syphilis.  The examiner found that the 
Veteran's current complaints and physical findings were not 
compatible with a neurologic stage of syphilis and not 
compatible with tabes dorsalis.

In a February 2000 signed statement, Dr. Beale said that he 
treated the Veteran since April 1982 for back injuries 
sustained in service.  Dr. Beale also stated that the Veteran 
was under VA treatment for tabes dorsalis that affected the 
spinal cord and was related to service.

In November 2000, David L. Gaston, M.D., a neurologist, 
examined the Veteran.  He attributed most of his neurologic 
complaints to neuro-syphilis or tertiary syphilis.  The 
Veteran gave a history of inadvertently being part of a 
syphilis study in which African Americans were unknowingly 
placed on a non-treatment protocol for syphilis that was 
diagnosed on the basis of spots.  Treatment included 
Erythromycin and tetracycline.  He reportedly had foot and 
testicle pain since that time.  Following examination the 
impression was multigenic chronic pain syndrome and a history 
of syphilis.

In February 2001, Dr. Gaston diagnosed the Veteran with a 
history of stable neurosyphilis.  

A November 2001 VA medical opinion indicates that an examiner 
reviewed the Veteran's medical records.  It was noted that 
the Veteran was treated for syphilis in 1964 but was not 
among patients who underwent the Tuskegee Syphilis 
Experiment.  The Veteran's treatment included antibiotics 
other than penicillin due to allergy.  It was further noted 
that, in 1982, there was no evidence of neurosyphilis or 
tabes dorsalis.  

In a February 2004 signed statement, Dr. Gaston said that 
neurological examination revealed no focal neurological 
deficits and no specific neurological abnormalities on 
examination.  There were no specific features of 
neurosyphilis or tertiary syphilis on the examination, 
clinically.  The clinical impression included a history of 
neurosyphilis, remote, and requiring further confirmation. 

A September 2005 VA infectious disease examination report, 
prepared by a physician's assistant, indicates that the 
Veteran gave a history that he believed he was involved in 
the questionable Montgomery, Alabama, Syphilis Project in 
1962 and 1963 that he described as the Tuskegee Project.  
Upon examination, the clinical assessment was tabes dorsalis 
by history.  

In October 2006 signed report, a VA neurologist, and 
Associate Professor of Neurology at Wayne State University 
School of Medicine, said that he reviewed the "extensive 
records" regarding the Veteran as to the diagnosis of tabes 
dorsalis.  He opined that "[n]ot only is there no support 
for this condition in the record, there is ample evidence to 
suggest that a diagnosis of tabes dorsalis is untenable".  
According to this neurologist, tabes was a form of tertiary 
syphilis involving the dorsal spinal cord.  The medical 
specialist noted that over more than 30 years the Veteran had 
multiple VA and non-VA neurological examinations, "all of 
which have been normal".  The neurologist further noted that 
a January 2001 (November 2000?) examination performed by Dr 
Gaston reported normal sensory function.  

The VA neurologist further said that "the most definitive 
evidence that [the Veteran] does not have tabes dorsalis 
comes from the lumbar puncture performed in 1965".  The 
medical specialist said that the serology performed on the 
spinal fluid was negative, indicating that the spirochete 
never invaded the Veteran's central nervous system.  
According to the neurologist in a case of tabes dorsalis a 
positive serology in the spinal fluid essentially never 
reverted to normal, even after the organism was eradicated.  
Hence, prior antibiotic treatment cannot account for the 
Veteran's normal finding.  The VA neurologist concluded that 
"[i]n the absence of positive spinal fluid serology, a 
diagnosis of tabes dorsalis was impossible".

The Veteran contends that service connection should be 
granted for residuals of syphilis.  While the record 
demonstrates that he was treated for syphilis in 1964 and 
1965 in service, only negative spinal fluid and latent 
syphilis were reported on separation from service.  Moreover, 
on VA examinations after the Veteran's separation from 
service, there was no showing that the Veteran had any 
residuals of syphilis.  Furthermore, the Veteran has 
submitted no competent evidence to show that he currently has 
residuals of syphilis.  In short, no medical opinion or other 
medical evidence showing that the Veteran currently has 
residuals of syphilis has been presented.  Rabideau v. 
Derwinski, 2 Vet. App.141, 143-4 (1992).

In support of his claim, the Veteran would point to the 
February 2000 written statement from Dr. Beale to the effect 
that the Veteran had tabes dorsalis related to service.  In 
October 2006, a VA neurologist opined that there was no 
support for this condition in the record and there was ample 
evidence to suggest that a diagnosis of tabes dorsalis was 
untenable.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  In so doing; the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make our own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of 
the evidence, and not necessarily by its quantity or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA neurologist who provided the written 
opinion in October 2006.  This medical specialist had the 
opportunity to review all the Veteran's medical records 
regarding the diagnosis of tabes dorsalis.  This medical 
specialist explained that tabes was a form of tertiary 
syphilis involving the dorsal spinal cord and that, during 
the past three decades, the Veteran had multiple VA and 
private neurological examinations that were all normal.  This 
neurologist further stated that in January 2001 (November 
2000?), Dr. Gaston noted normal sensory function.  

Significantly, the VA neurologist said that "the most 
definitive evidence" that the Veteran did not have tabes 
dorsalis came from the 1965 lumbar puncture.  Serology 
performed on the spinal fluid was negative indicating that 
the spirochete never invaded the central nervous system.  
According to this medical specialist, a "[p]ositive serology 
in the spinal fluid essentially never reverts to normal, even 
after the organism is eradicated, so that prior antibiotic 
treatment cannot account for the normal finding".  The 
neurologist concluded that "[i]n the absence of positive 
spinal fluid serology, a diagnosis of tabes dorsalis is 
impossible".  

As to the February 2000 opinion of Dr. Beale, who diagnosed 
tabes dorsalis related to service, the Board finds that, 
given the VA examiner's professional expertise, as a 
neurologist, his opinion carries more weight than that of Dr. 
Beale who is an orthopedic surgeon.

The Board is persuaded that the VA neurologist's opinion is 
most persuasive in that this physician reviewed all the 
Veteran's medical records and provided a rationale for his 
opinion.

Thus, the probative and objective medical opinion of record 
demonstrates that the Veteran does not have any residuals of 
syphilis related to his period of active military service.

As to the opinion of Dr. Beale, while his opinion was more 
specific, his opinion was based upon a history provided by 
the Veteran.  The physician said that the Veteran's current 
condition was related to active duty.  However, as set forth 
in detail above, there is no evidence, certainly no medical 
evidence, that the Veteran had any residuals of syphilis 
related to active service.  Thus, Dr. Beale assumed facts not 
in evidence, and his opinion is not accorded great weight by 
the Board. 

On the other hand, the VA neurologist stated that he had 
reviewed all the evidence of record, including the in-service 
and post- service medical records.  He explained that tabes 
dorsalis involved the dorsal spinal cord, that results of a 
1965 lumbar puncture were negative, and that positive 
serology in the spinal fluid essentially never reverted to 
normal  This medical specialist concluded that, in the 
absence of positive spinal fluid serology, a diagnosis of 
tabes dorsalis was impossible.

Thus, the opinion of Dr. Beale is accorded less weight than 
that of the VA neurologist.  Accordingly, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for residuals of syphilis.



2.	Depression

The Veteran asserts that he has depression that is due to his 
service-connected bilateral pes planus and hallux valgus.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for depression.

Post service, the private and VA medical records, dated prior 
to 1985, are not referable to diagnoses of depression.

When the Veteran was hospitalized by VA in October 1985, an 
anxiety reaction with psychiatric overlay was diagnosed and, 
in March 1986, a dysthymic disorder was reported by a VA 
psychiatrist.  In an October 1986 signed statement, the VA 
psychiatrist and another physician said the Veteran was 
initially seen in the Mental Hygiene Clinic for his non-
service-connected psychiatric disorder in January 1986.  He 
exhibited depression, tension, and feelings of loss of 
control.  

In a November 1989 signed statement, a VA psychiatrist said 
that the Veteran was treated in the Mental Hygiene Clinic 
since 1986 for chronic depression associated with anxiety and 
various somatization.  His treatment included prescribed 
medication and outpatient psychotherapy.

A September 2005 VA psychological examination report 
indicates that test results were suggestive of an individual 
who presented with social withdrawal, difficulty getting 
along with others, worry, and health concerns. 

Also in September 2005, the Veteran underwent VA psychiatric 
examination.  According to the report, he gave a history of 
depression since 1986 and a neurological condition since 
1963.  Following clinical examination, the diagnoses included 
anxiety, and depression, not otherwise specified, and 
secondary depression and insomnia due to neurological and 
orthopedic conditions associated with pain.  The examiner 
said it was unlikely that the Veteran had schizophrenia, 
schizoaffective disorder, or a psychosis.

In a later-dated September 2005 report, the VA psychiatrist 
who examined the Veteran noted his review of the 
psychological tests results and all the Veteran's medical 
records.  According to the VA psychiatrist, the Veteran's 
general somatic symtoms, including severe pains, were 
unresolved.  In the VA examiner's opinion, the Veteran's 
depression was "not caused by or a result of the hallux 
valgus or pes planus" and his  "general somatic symptoms 
and pain cannot be resolved without resort to mere 
speculation".  

The Veteran has contended that service connection should be 
granted for depression due to his service-connected bilateral 
foot disability.  Although the Veteran currently has anxiety 
and depression, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that he was clinically evaluated as psychiatrically 
normal on separation from service and the first post service 
medical evidence of record of depression is from 1986, nearly 
20 years after the Veteran's separation from service.  Maxson 
v. West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

More importantly, in September 2005, a VA examiner opined 
that the Veteran's depression was "not caused by or a result 
of the hallux valgus or pes planus" and his "general 
somatic symtoms and pain cannot be resolved without resort to 
mere speculation".  

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).

No medical opinion or other medical evidence relating the 
Veteran's depression to service or any incident of service, 
including his service-connected bilateral pes planus and 
hallux valgus has been presented.  Hence, entitlement to 
service connection for depression is denied.  

3.	Both Claimed Disorders

The Veteran and his friends, as lay persons without medical 
training, do not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting their own statements.  While the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  There is no evidence showing, and the Veteran 
does not assert, that he or any of his lay witnesses has 
medical training to provide competent medical evidence as to 
the etiology of the claimed residuals of syphilis and 
depression due to the service-connected bilateral foot 
disability.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to his currently 
claimed residuals of syphilis and depression due to the 
service-connected bilateral foot disability.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
residuals of syphilis and depression due to his service-
connected foot disability.

The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.	Compensable Evaluation for Bilateral Pes Planus and 
Hallux Valgus

The Veteran asserts that his service-connected bilateral pes 
planus and hallux valgus warrants a compensable disability 
evaluation.  In written statements, and during December 1994 
and October 1996 Board testimony, he reported experiencing 
sharp and excruciating foot pain, with numbness, swelling, 
and difficulty walking and standing, including in the shower, 
due to the bilateral foot disability.  He said that he 
received Social Security disability benefits from 1978 to 
1982 and since 1987 due to disorders including his bilateral 
foot problem.

Service connection for bilateral hallux valgus and pes 
valgoplanus was granted by the RO in a September 1972 rating 
decision that assigned a noncompensable disability 
evaluation.  In August 1981, the RO granted a 10 percent 
disability evaluation under Diagnostic Code 5276 that was 
reduced to a noncompensable rating in an August 1985 rating 
action.  

In June 1993, the RO received the Veteran's current claim for 
a compensable rating for his bilateral foot disability.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2008).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
where evaluation is based on limitation of motion the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held, however, that 38 C.F.R. § 4.40 does not 
require a separate rating for pain but rather provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation under 38 C.F.R. § 4.71a, DC 5276.  A 10 percent 
rating requires a moderate flatfoot with the weight- bearing 
line being over or medial to the great toe, inward bowing of 
the tendo achilles, and pain on manipulation and use of the 
feet.  

Diagnostic Code 5280 evaluates asymptomatic unilateral hallux 
valgus, a maximum 10 percent rating is warranted where 
symptoms are severe, if equivalent to amputation of the great 
toe or if the toe has been operated on with resection of the 
metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2008).  

Upon review of the probative and objective medical evidence 
of record, the Board is of the opinion that a compensable 
rating is not warranted for the Veteran's service-connected 
bilateral foot disability.

Office records from Norvil Wyche, M.D., dated during 1992 and 
1993, describe the Veteran's limping gait and bilateral ankle 
and foot problems.  In August 1993, the physician said that 
he provided neurological care since July 1987.

However, three VA examiners, in 1994, 1998, and 2005, all 
concluded that the Veteran had no more than mild bilateral 
pes planus and moderate hallux valgus.

During the January 1994 VA examination, the Veteran 
complained of bilateral foot pain and swelling that was worse 
with walking.  However, objectively, the dorsalis, pedis and 
posterior tibial pulses were 2+ bilaterally with no edema.  
Skin and nails were unremarkable.  There was a positive 
Tinel's sign upon palpation of the tarsal tunnel, 
bilaterally.  Range of motion of the pedal joints were within 
normal limits.  Bilateral hallux vagus with mild contractors 
of the lesser toes was noted.  The arch was mildly depressed.  
The Veteran had a slow and antalgic gait and ambulated with a 
cane.  Diagnoses included tarsal tunnel syndrome, pes planus, 
and hallus vagus, all bilaterally.  The Veteran is not 
service connected for tarsal tunnel syndrome.  

In a January 1995 signed statement, Dr. Beale said that he 
treated the Veteran for worsening tarsal tunnel syndrome of 
the right foot since August 1993.  Treatment included anti-
inflammatory medication, physical therapy, and rest.  Dr. 
Beale opined that the Veteran was totally disabled from 
constant and repetitive walking, standing, or squatting due 
to the disorder and may ultimately need surgery.  Tarsal 
tunnel syndrome and bilateral heel spur were diagnosed by Dr. 
Deen in January 1995.  In a December 1996 signed statement, 
Dr. Beale said the Veteran was treated for disorders 
including tarsal tunnel syndrome, tibial nerve in the right 
ankle.

X-rays of the Veteran's ankles, taken by VA in March 1998, 
revealed no acute fracture, dislocation or other abnormality.  
X-rays of the right foot taken at the time showed evidence 
suggesting minor hallux valgus metatarsus varus deformity of 
the great toe, and a negative left foot. 

During his April 1998 VA podiatry examination, the Veteran 
complained of burning pain beginning in the toes.  Physical 
examination revealed no edema or callosities.  His foot 
pulses were 2+.  A moderate degree of bilateral hallux valgus 
with hypermobility of the first metatarsal ray was noted.  
The examiner said the range of the hallux was within normal 
limits and not associated with any localized bunion type 
pain.  Range of motion of the ankles, subtalar joint, mid 
tarsal joint and metatarsophalangeal joints was normal and 
not associated with local pain.  Resisted dorsiflexion, 
plantar flexion, inversion, and eversion of the feet showed 
weakness without localized foot pain.  A mild depression of 
the medial longitudinal arch was noted.  He had radicular 
pain from his foot to his groin.  Diagnoses included 
bilateral digiti hallux valgus and pes planus and severe 
neuritic pain associated with both feet thought most likely 
related to the Veteran's tabes dorsalis and/or sequelae of 
1964 back injury.  

The VA examiner commented that clinical examination and 
discussion strongly supported the fact that the Veteran 
suffered no severe localized intrinsic podiatric symptoms; 
that his pain was most likely to be neurological in origin; 
and that it was most consistent with factors other than those 
related to his feet.  The Veteran did not describe flare-ups. 

When examined by a podiatrist in the VA outpatient clinic in 
December 1998, the Veteran related multiple symptoms.  
Notably, his feet appeared normal with minimal wasting and 
edema.  While he pointed to several areas of swelling, the 
examiner said they were normal muscle areas in the foot and 
thigh.  Additionally, in July 1999, a VA podiatrist reported 
that no podiatric care was indicated and the Veteran was 
discharged from that clinic.

In the February 2000 signed statement, Dr. Beale said that 
the Veteran was treated for bilateral tarsal tunnel syndrome.  
The appellant complained of leg and foot pain with stiff 
ankles and ambulation problems related to low back pain.  In 
May 2000, Dr. Beale noted a right foot callous.

During a September 2005 VA examination of the Veteran's feet, 
he complained of constant foot pain that increased with 
prolonged standing and walking.  He did not have arch 
supports or an ankle brace.  He reported pain radiating down 
his knee and groin since 1963.  He denied flare-ups or 
additional loss of motion.  His activities of daily living 
reportedly were not affected.  It was noted that he was 
examined by a doctor and given arch supports and padding.  He 
had no history of surgery.   
 
Objectively, there was no evidence of pain and the Veteran 
had good posture and satisfactory equilibrium.  His feet 
revealed mild pes planus with minimal hallux valgus.  The 
fingers of the hand could be negotiated freely underneath the 
medial arch of both feet.  Tiptoeing was possible with 
complaint of pain in the toes and both heels were neutral.  
There was no edema or swelling, bilateral with healthy skin.    
On the right foot there were no calluses and ankle pulse was 
palpable.  Heel was neutral but the Veteran complained of 
pain on the medial side.  Achilles tendon was neutral with or 
without weight bearing.  Minimal hallux valgus was noted 
without impairment of joint function.  Toes were straight and 
active motion in extension and flexion was good.  On the left 
foot, there was minor hallux valgus of 15 degrees.  The 
metatarsophalangeal joint of the big toe was nontender.  
Extension was to 25 degrees and flexion to 20 degrees.  Other 
toes were straight and both active and passive motion was 
good.  Achilles tendon was neutral, bilaterally, and there 
was no pain on manipulation of either foot.  X-rays revealed 
mild pes planus, bilaterally, with minimal hallux valgus 
deformity on the right and more pronounced hallux valgus 
deformity on the left side.  

The diagnoses included minimal hallux valgus on the right and 
left side and mild flat felt, bilaterally.  Significantly, 
following a  review of the Veteran's medical records, the VA 
examiner opined that there was no functional limitation of 
the feet based on current examination.  There were very few 
pathologic processes involving the structural part of the 
both feet.  Further the VA examiner said that the degree of 
hallux valgus was definitively not equivalent to amputation 
of the toes.  The clinical findings were "so minor that the 
question of 'relieving symtoms' does not arise".  The VA 
examiner commented that, in the entire medical record, there 
were "only a few instances" where there was a reference 
made to the Veteran's foot complaints.  Other than that, the 
records addressed other medical and functional complaints.

Here, the Veteran's disability picture more nearly 
approximates the criteria required for the currently assigned 
noncompensable rating.  Hence, a 10 percent rating is not 
warranted.  The Board recognizes that the1998 and 2005 VA 
examiners noted complaints of burning pain beginning at the 
toes; however, the 1998 examiner concluded that the Veteran's 
pain was not associated with his foot disability.  
Furthermore, the September 2005 VA examiner reported that 
there very few pathologic processes involving the structural 
part of the feet.  Although, during the September 2005 VA 
examination, the examiner reported that the Veteran was given 
arch supports and padding, the Veteran did not have them.  
That VA examiner also commented there were "only a few 
instances" in the entire medical record referencing the 
Veteran's foot complaints.  

In sum, the objective evidence of record preponderates 
against finding that the Veteran's symptoms were more than 
mild.  At the three VA examinations, the examiners noted no 
calluses, rashes, or skin breakdown on either foot; and no 
tenderness to palpation of the joints of either foot or the 
toes including the plantar aspect and posterior heel, arch, 
and the site of insertion of the plantar fascia.  In fact, 
the 2005 VA examiner said that clinical findings were "so 
minor" that the matter of "relieving symtoms" did not 
arise.  As noted, a 10 percent rating requires moderate 
disability evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet.  In this case, the 
examiners found no evidence of moderate disability or 
tenderness to palpation of the joints of either foot.  The 
2005 VA examiner described the Veteran as having only mild 
pes planus with no functional limitation.

Application of Diagnostic Code 5280 would not provide the 
Veteran with a compensable rating.  The 2005 VA examiner 
reported only mild bilateral hallux valgus, and such findings 
are not the equivalent of either a great toe amputation, or 
post operative residuals of a metatarsal head resection.  
Indeed, the objective medical evidence reflects that the 
Veteran has never undergone any foot surgery for either pes 
planus or hallux valgus.  Rather, the Veteran's main 
manifestations are the pain although examiners have not 
associated his foot pain with the service-connected foot 
disability.  

The objective clinical findings of the 1994, 1998 and 2005 VA 
examination reports, to include normal weight bearing, with 
normal range of motion of the pedal joints, do not 
demonstrate moderate pes planus.  The appellant's antalgic 
gait has been associated with his non-service-connected low 
back disorder, not pes planus or hallux valgus. 

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The 1994, 1998, and 2005 VA 
examiners reported no objective evidence of pain on motion 
and no functional limitation of the feet was reported by the 
September 2005 VA examiner.  The effects of pain due to pes 
planus and hallux valgus disability are contemplated in the 
assigned noncompensable rating.  There is no indication that 
pain, due to disability of the feet knee causes functional 
loss greater than that contemplated by the noncompensable 
evaluation assigned.  See 38 C.F.R. § 4.40; DeLuca v. Brown.

In sum, the preponderance of the evidence indicates that the 
Veteran's disability picture more nearly approximates a 
noncompensable rating.  An increased rating is therefore not 
warranted.  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

At no point does the record present evidence sufficient to 
invoke the procedures for the assignment of any higher 
evaluation on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Veteran's 
bilateral foot disability is not objectively shown to 
markedly interfere with employment when all the evidence of 
record is considered for the period in question.  There is no 
objective evidence that the disability has caused frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

C.	Compensation Under 1151 for Depression Due to VA 
Medical Treatment

In an October 28, 1996, statement, the Veteran claimed 
entitlement to compensation for depression due to "inhumane 
treatment" by VA medical personnel at the VA medical center 
in Detroit.  He provided no specifics regarding the date(s) 
or nature of the alleged treatment, although he testified 
that VA treated him for depression since 1986.  A November 
1997 VA RO memorandum indicates inhumane treatment from 1994.

In a few VA Mental Hygiene Clinic records dated during the 
1990s, the Veteran expressed frustration about the VA 
adjudication process and denial of his disability claims, and 
the loss of his records.  Nevertheless, in September 1996, 
the Veteran reported satisfaction with VA medical care.

As this claim was filed with VA prior to October 1, 1997, the 
statutory criteria applicable to this case may be found at 
38 U.S.C.A. § 1151 (West 1991).  That statute provided that, 
if a Veteran suffers an injury or an aggravation of an injury 
as a result of VA hospitalization or medical or surgical 
treatment, not the result of the Veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  This statute is 
applicable because it is more favorable to the appellant than 
the current version and its attendant regulations.  Cf. 
generally Brown v. Gardner, 513 U.S. 115 (1994) with 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.358, 3.800 (2008).

The pertinent regulations provide that, in determining 
whether additional disability exists, the Veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  Compensation 
is not payable if the additional disability or death results 
from the continuance or natural progress of the disease or 
injury for which the training, treatment, or hospitalization 
was authorized.  38 C.F.R. § 3.358(b)(1), (2).

The regulations specify that the additional disability must 
actually result from VA hospitalization or medical or 
surgical treatment, and not merely be coincidental therewith.  
In the absence of evidence satisfying this causation 
requirement, the mere fact that aggravation occurred will not 
suffice to make the additional disability compensable.  38 
C.F.R. § 3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the Veteran, or, in appropriate 
cases, the Veteran's representative.  "Necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the medical or surgical 
treatment provided. Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the Veteran's willful misconduct 
or failure to follow instructions, the additional disability 
will not be compensable, except in the case of a Veteran who 
is incompetent.  38 C.F.R. § 3.358(c)(4).

Turning to the merits of the appellant's claim under 38 
U.S.C.A. § 1151, the law, as noted above, provides that 
compensation may be awarded in the same manner as if the 
additional disability or death is service-connected.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  Jones v. West, 12 Vet. App. 460, 
463-4 (1999); 38 C.F.R. § 3.303(b).

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  
Moreover, since a section 1151 claim is a claim for 
disability compensation, a Veteran is not only required to 
establish some type of injury/disability due to VA medical 
care, but "must still submit sufficient evidence of a causal 
nexus between that . . . event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet. App. 302, 305 (1998).

The appellant asserts that he sustained depression as a 
result of "inhumane treatment" by VA medical personnel.  
However, he has failed to provide any specifics regarding the 
date(s) or nature of the alleged treatment.  As noted above, 
the medical evidence documents that there were no complaints 
of depression prior to 1985.  In 1986, he began regular 
outpatient Mental Hygiene Clinic  treatment.  While these 
records reflect the Veteran's frustration with the VA 
disability claims adjudication process, there is nothing even 
remotely suggestive of "inhumane" VA treatment in the 
record.  

Upon review of the medical evidence of record, it is the 
Board's conclusion that the appellant has not presented 
competent medical evidence to support his claim for benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, that 
depression resulted from treatment at a VA medical facility.  
While VA hospitalized the Veteran for back pain in 1982 and 
for an anxiety disorder in 1985, he received regular 
outpatient psychotherapy at the Mental Hygiene Clinic from 
1986.  In order to establish entitlement to compensation 
under 38 U.S.C.A. § 1151, the evidence must show "additional 
disability" as a result of the treatment in question.  This, 
at bottom, is a medical determination, and the competent 
medical evidence of record fails to show any causal 
relationship between depression and VA medical treatment.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the September 2005 
VA examiner's opinion.  That specialist reviewed and 
explained the previous medical evidence of record, and 
presented a thorough and well-documented analysis in support 
of his conclusion.  The VA psychiatric expert expressly 
stated that the Veteran's "general somatic symtoms and pain 
could not be resolved without resort to mere speculation".  
Nothing in this VA examiner's report could be construed to as 
reflective of a reasonable probability that additional 
disability resulted from VA medical treatment.  

Therefore, the Board finds that the overall import of the VA 
examiner's opinion is unequivocally against the theory of the 
claim.  In contrast, the Veteran provided not one scintilla 
of medical evidence that would buttress his claim.

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The Court has reiterated this requirement many times, 
as in the cases cited above.  All that the Veteran has 
presented in this case are his assertions regarding the cause 
of his depression problems.  Such evidence, however, is not 
sufficient to establish entitlement to the claimed benefit.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus").

The Board is well aware that it cannot reach medical 
determinations without considering independent medical 
evidence to support its findings, and must cite to competent 
evidence of record to support our conclusions.  Rucker, 10 
Vet. App. at 74.  The medical events in this case have been 
extensively documented, as set forth above.  In the opinion 
of the Board, the record lacks probative medical evidence 
sufficient to place at least in equipoise, or approximate 
balance, the Veteran's contention that he incurred additional 
disability as a result of some undated and unspecified VA 
medical treatment.  Accordingly, the preponderance of the 
competent and probative evidence of record is against the 
appellant's claim for section 1151 benefits for depression as 
a result of a VA medical treatment
.
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of syphilis 
is denied.

Entitlement to a compensable evaluation for bilateral hallux 
valgus and pes planus is denied.

Entitlement to service connection for depression due to 
bilateral hallux valgus and pes planus is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for depression due to VA medical care is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs
-- 

